DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments filed 02/04/2022 have been fully considered and are persuasive. 

Notice of Allowance
Claims 2-16 and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a solid electrolyte comprising a garnet type crystal structure composition. The closest prior art is taken to be Rettenwander NPL of record, “Site Occupation of Ga and Al in Stabilized Cubic..." Chemistry of Materials, Vol. 27, No. 8, ACS Publications, 2015, pp. 3135-3142 and Supplemental, Ota (JP2011147875A), and Sakamoto (US20160293988A1).
Ota teaches a composition Li5+XLa3ZrXM2-xO12 wherein M may be Sc, where, Sc can be partially substituted in for Zr. However, there is nothing that suggests Sc can substitute at the Li position.
Sakamoto teaches a similar composition where Sc is one of possible components at the “A” site along with Li [0094] however there is no prior art teaching or suggestion to modify the composition to arrive at the claimed composition.
Rettenwander teaches a similar garnet composition comprising Li7-3(x+y)GaxAlyLa3Zr2O12, with aluminum instead of scandium. However, Rettenwander does not teach wherein the garnet composition comprises a scandium (Sc) component substituting for lithium (Li), only Ga or Al substituting for Li, and there is no prior art teaching or suggestion to modify the composition taught by Rettenwander to arrive at the claimed composition. 
Appeal Brief conference was held with QAS Christine Tierney and SPE Cynthia Kelly. Applicants arguments on the appeal brief filed 02/04/2022 are persuasive and the rejection(s) have been withdrawn.
Dependent claims 2-15 and 18-20 are allowed by nature of dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721